DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
Election/Restrictions
Newly submitted claims 32-37 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 32 includes “a pair of laterally-spaced, stationary upright side walls extending perpendicularly from the base support member at respective opposing ends of the base support member” along with claim 35 calling for “the pair of laterally-spaced upright support members include an inwardly-extending front support wall extending perpendicularly from each of the pair of laterally-spaced upright support members toward the other of the pair of laterally-spaced upright support members”.  This is deemed distinct from the originally filed claims because claims 32-37 (Group II) is related to the originally examined claims 17-19 & 24-28 (Group I) as different species.  They are distinct if it can be shown that each species related to different embodiment of the invention, in this case Species of Group I directed to supporting device with parallel, laterally spaced upright support members being adjustable, while the Species of Group II directed to supporting a stand for supporting a stack of sheet stock materials with the use of .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 32-37 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-19 & 23-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harding et al. (U.S. Patent No. 7,614,994) in view of Grooms (U.S. Patent No. 5,123,893).
	Regarding claim 17: Harding discloses a device for supporting a stack of sheet stock material for conversion into a dunnage product, comprising a generally horizontal support surface (Fig. 3; via base 18) and a pair of laterally-spaced upright support members extending in a common direction relative to the support surface, (Fig. 3, via 22); the upright support members are perpendicular to the horizontal support surface and perpendicular to the back wall (Figs. 3-5; via support surfaces 22, perpendicular to the horizontal support surface via the shown base area, while also being perpendicular to the back wall via 48).
for different widths of stock material nor an upright back wall with a slot for receiving an extension of the laterally adjustable support member to guide lateral movement of the support member.  However, Grooms discloses similar device with the use of supporting device of the stacked sheet stock material having a one of the support members being laterally adjustable relative to the other to provide lateral support for different widths along with having upright support back wall with a slot, see for example (Figs. 1 & 2; via laterally adjusting members 66 & 68; and the shown back supporting wall with slots).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Harding’s support members to be adjustable members in respect to each other along with having a further supporting back wall, as suggested by Grooms, in order to accommodate different type, shape, and size of stacked paper.

Regarding claim 18: Harding discloses a transverse guides perpendicular to the laterally-spaced support members to guide sheet stock material pulled from the support surface, (Fig. 3; via walls 34 and/or Fig. 7; via 196 above the entire frame 12); 
Regarding claim 19: Handing that each support member (via 22) includes parallel front and rear support faces that extend toward the opposing support member to support front and rear surfaces of a stack of sheet stock material (via 34 & extended out portion away of hinges 54);
Regarding claim 23: Harding discloses that the upright support members are perpendicular to the horizontal support surface, (Fig. 3; via 22 perpendicular to 18 and/or 48);

Regarding claim 25: Harding discloses that at least one side wall that extends above the laterally-adjustable support member (Figs. 4 & 7; via structured framed 10) to support the transverse guides (196) that is fixed in position relative to the support surface;
Regarding claim 26: Harding discloses a pair of side walls positioned outside the laterally-adjustable support member, that extend above the laterally-adjustable support member to support the transverse guides, and are fixed in position relative to the support surface, see for example (Figs. 4 & 7; via frame 10 above laterally support member 22);
Regarding claim 27: Harding does not disclose a pair of laterally-spaced upright support members are both laterally adjustable relative to the other support member to provide lateral support for different widths of stock material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Harding’s laterally spaced upright supports to be adjustable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954);
Regarding claim 28: Harding discloses one or more wheels connected to the support surface to facilitate moving the device, see for example (Fig. 3; via wheels 26);


Response to Arguments
Applicant’s arguments with respect to claim(s) 17-19 & 23-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The new cited arts via PTO-892, all related to the amended claims and argued upon matter of having adjustable laterally spaced support members to accommodate different sized stacked sheets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731